USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC#
DATE FILED: 5/25/2021 __

 

www.FBDMLaw.com

@
OW

FASULO BRAVERMAN & DI MAGGIO, LLP

ATTORNEYS AT LAW

 

 

May 24, 2021

Honorable Analisa Torres

United States District Court for the
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Cochese Gregory (VOSR)
Case No.: 17 Cr. 514 (AT)

Dear Judge Torres,

Pursuant to the conference with the Judge’s chambers today, the parties are requesting that the
evidentiary hearing on the violation of supervised release originally scheduled for Wednesday, May 26,
be re-scheduled for a hearing during the afternoon of June 14. This will allow the parties to prepare
their witnesses for the remote hearing, and for both sides to coordinate the mechanics of the
presentation of the videoconference to the court.

Thank you for your attention in this matter.
Respectfully submitted,

s/Louis V. Fasulo

Louis V. Fasulo

Fasulo Braverman & Di Maggio, LLP
225 Broadway, Suite 715

New York, New York 10007

Tel. 212-566-6213

GRANTED. The hearing scheduled for May 26, 2021, is ADJOURNED to June 14, 2021, at 1:00 p.m.

 

SO ORDERED.
Dated: May 25, 2021 C
New York, New York ANALISA TORRES

United States District Judge
